Exhibit 10.35

SECOND OMNIBUS REAFFIRMATION AGREEMENT,

AMENDMENT AND JOINDER TO LOAN DOCUMENTS

This SECOND OMNIBUS REAFFIRMATION AGREEMENT, AMENDMENT AND JOINDER TO LOAN
DOCUMENTS, dated as of January 6, 2017 (this “Reaffirmation, Amendment and
Joinder”), is entered into by and among CALENCE, LLC, a Delaware limited
liability company, INSIGHT DIRECT USA, INC., an Illinois corporation, INSIGHT
PUBLIC SECTOR, INC., an Illinois corporation (each a “Reseller” and
collectively, the “Resellers”), DATALINK CORPORATION (as successor by merger
with Reef Acquisition Co., a Minnesota corporation), a Minnesota corporation
(“New Reseller”), INSIGHT ENTERPRISES, INC., a Delaware corporation (“Parent
Guarantor”), INSIGHT CANADA HOLDINGS, INC., f/k/a Insight Canada, Inc., INSIGHT
NORTH AMERICA, INC., INSIGHT DIRECT WORLDWIDE, INC., INSIGHT RECEIVABLES
HOLDING, LLC and INSIGHT TECHNOLOGY SOLUTIONS, INC. (collectively, the
“Subsidiary Guarantors” and, together with the Resellers and the Parent
Guarantor, the “Reaffirming Parties”), CASTLE PINES CAPITAL LLC, a Delaware
limited liability company (“CPC”) as Administrative Agent, and WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company as Collateral Agent,
Syndication Agent, and Administrative Agent (“WFCF”) (WFCF and CPC, collectively
and in such capacities, the “Agents”). Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement (as defined below).

WHEREAS, the Parent Guarantor notified the Agents and the Lenders that Parent
Guarantor wishes to acquire (the “Datalink Acquisition”) all or substantially
all of the assets or equity interests of Datalink Corporation, a Minnesota
corporation, pursuant to that certain Agreement and Plan of Merger, dated as of
November 6, 2016 (the “Merger Agreement”), by and among Parent Guarantor, New
Reseller, and Reef Acquisition Co. (the “Merger Sub”), a Minnesota corporation
and a wholly-owned subsidiary of Parent Guarantor, pursuant to which the Merger
Sub will be merged with and into New Reseller, with New Reseller surviving as a
wholly-owned subsidiary of Parent Guarantor;

WHEREAS, prior to the acquisition of New Reseller by Parent Guarantor, New
Reseller and CPC entered into that certain Credit Agreement dated as of July 17,
2013, as amended prior to the date hereof (the “Existing Datalink Credit
Agreement”), pursuant to which CPC offered to New Reseller, among other things,
a channel finance facility of up to a maximum aggregate amount of $75,000,000;

WHEREAS, New Reseller desires to join the Existing Credit Agreement (as defined
below) as a Reseller therein;

WHEREAS, certain of the Resellers, certain lenders and the Agents have entered
into the Second Amended and Restated Credit Agreement dated as of June 23, 2016
(as the same may have been amended, supplemented or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”), the Amended and Restated
Security Agreement (Resellers), dated as of April 26, 2012 (as the same has been
amended, supplemented or otherwise modified prior to the date hereof, the
“Resellers Security Agreement”), and the Amended and Restated Pledge Agreement
(Resellers) dated as of April 26, 2012 (as the same has been amended,
supplemented or otherwise modified prior to the date hereof, the “Resellers
Pledge Agreement”);

WHEREAS, Parent Guarantor and WFCF have entered into the Amended and Restated
Parent Guaranty dated as of April 26, 2012 (as the same has been amended,
supplemented or otherwise modified prior to the date hereof, the “Parent
Guaranty”), the Amended and Restated Security Agreement dated as of April 26,
2012 (as the same has been amended, supplemented or otherwise modified prior to
the date hereof, the “Parent Security Agreement”), and the Amended and Restated
Parent Guarantor Pledge



--------------------------------------------------------------------------------

Agreement dated as of April 26, 2012 (as the same has been amended, supplemented
or otherwise modified prior to the date hereof, the “Parent Pledge Agreement”);

WHEREAS, the Subsidiary Guarantors and WFCF have entered into the Amended and
Restated Subsidiary Guaranty dated as of April 26, 2012 (as the same has been
amended, supplemented or otherwise modified prior to the date hereof, the
“Subsidiary Guaranty”), the Amended and Restated Subsidiary Security Agreement
dated as of April 26, 2012 (as the same has been amended, supplemented or
otherwise modified prior to the date hereof, the “Subsidiary Security
Agreement”), and the Amended and Restated Subsidiary Pledge Agreement dated as
of April 26, 2012 (as the same has been amended, supplemented or otherwise
modified prior to the date hereof, the “Subsidiary Pledge Agreement”);

WHEREAS, in connection with the Existing Credit Agreement, the Reaffirming
Parties entered into the Loan Documents (as such term is defined in the Existing
Credit Agreement) set forth in Annex I hereto (such documents, together with the
other Loan Documents to which the Reaffirming Parties are subject (each as
amended, restated, supplemented or otherwise modified), the “Reaffirmed Loan
Documents”);

WHEREAS, the Resellers, the Lenders (as defined below), and the Agents, have
agreed to amend the Existing Credit Agreement as set forth herein, to join New
Reseller as a Reseller, and to include all obligations of Datalink Corporation
to CPC under the Existing Datalink Credit Agreement (defined below) as “Loan
Obligations” under the terms of the Existing Credit Agreement (such amendment
together with the Existing Credit Agreement, the “Credit Agreement”);

WHEREAS, this Reaffirmation, Amendment and Joinder is being executed and
delivered pursuant to Section 17.2 of the Credit Agreement; and

WHEREAS, the Reaffirming Parties wish to reaffirm the terms and conditions of
the Reaffirmed Loan Documents to which they are a party.

NOW, THEREFORE, in consideration of the premises set forth above, the parties
hereto hereby agree as follows:

 

  1. Amendment and Joinder to Credit Agreement.

A. Amendment. Subject to the satisfaction of the conditions precedent set forth
in Section 4 below, the Existing Credit Agreement is hereby amended as follows:

(i) the following new Section 17.17, “Datalink Loan Obligations” is hereby
inserted in the appropriate numerical order therein:

“17.17 Datalink Loan Obligations”. The Datalink Loan Obligations are (a) assumed
by the Resellers, jointly and severally, as Loan Obligations as of the date of
the Second Omnibus Reaffirmation Agreement, Amendment and Joinder to Loan
Documents, dated as of January 6, 2017, by and among the Resellers, the Parent
Guarantor, the Subsidiary Guarantors, CPC, the Administrative Agent and the
Lenders party thereto (the “Datalink Loan Obligations Effective Date”), and
(b) all Datalink Loan Obligations shall be deemed to be Loan Obligations under
the terms hereof as of the Datalink Loan Obligations Effective Date.”

(ii) the following definition is added to Exhibit B in the appropriate
alphabetical order therein:



--------------------------------------------------------------------------------

“‘Datalink Loan Obligations’ – means all ‘Obligations’ as defined in, and
existing and outstanding as of the Datalink Loan Obligations Effective Date, the
Existing Datalink Credit Agreement,” which as of January 5, 2017 at 5:00 p.m.
Mountain time equal $28,034,204.40;

(iii) the following definition is added to Exhibit B in the appropriate
alphabetical order therein:

“‘Existing Datalink Credit Agreement’ – means that certain Credit Agreement
between Datalink Corporation, a Minnesota corporation, and CPC dated as of
July 17, 2013, as amended.”;

(iv) the definition of “Loan Obligations” within Exhibit B to the Existing
Credit Agreement is hereby amended by replacing clause “(a)” of the definition
with the following new clause “(a)”:

“(a) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the (i) Loans made to the Resellers and (ii) Datalink Loan
Obligations, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and”;

(v) the definition, “Resellers” within Exhibit B to the Existing Credit
Agreement is hereby amended by replacing the existing definition with the
following new definition:

“‘Resellers’ – means Calence, LLC, a Delaware limited liability company, Insight
Direct USA, Inc., an Illinois corporation, Insight Public Sector, Inc., an
Illinois corporation, and Datalink Corporation (as successor by merger with Reef
Acquisition Co., a Minnesota corporation), a Minnesota corporation.”; and

(vi) the following definition of “Mortgaged Real Property” is hereby inserted
into Exhibit B of the Existing Credit Agreement:

“‘Mortgaged Real Property’ means each parcel of real property subject to, or
required to be subject to, pursuant to any Loan Document, any mortgage, deed of
trust or other agreement which conveys or evidences a Lien in such real property
in favor of the Administrative Agents for the benefit of the Holders of Secured
Obligations.”

(vii) the following is hereby inserted at the end of Section 10.5:

“If at any time any Mortgaged Real Property is located in a designated special
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), the Loan Parties will
(i) maintain fully paid flood hazard insurance on such Mortgaged Real Property
on such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994, and (ii) provide within thirty (30) days (or such longer
period as the Administrative Agents shall agree) evidence of such coverage as
the Administrative Agents may reasonably request, including, without limitation,
(x) copies of any such flood insurance policies naming the Collateral Agent as
loss payee and (y) the applicable Loan Party’s application for a flood insurance
policy plus proof of premium payment, in each case to the extent requested by
the Administrative Agents.”; and



--------------------------------------------------------------------------------

(viii) the following is hereby added as a separate paragraph to the end of
Section 10.9:

“Notwithstanding the foregoing requirements of this Section 10.09, the Parent
Guarantor shall promptly give notice to the Administrative Agents (which shall
promptly deliver such notice to the Lenders) in the event that any real property
of any Loan Party qualifies as Mortgaged Real Property. The Loan Parties shall
provide all information reasonably requested by the Administrative Agents (or by
any Lender upon written notice by such Lender to the Parent Guarantor and the
Administrative Agents) to conduct flood due diligence and flood insurance
compliance with respect to any Mortgaged Real Property. Notwithstanding anything
herein to the contrary, no mortgage, deed of trust or other agreement which
conveys or evidences a Lien in such real property in favor of the Collateral
Agent for the benefit of the Holders of Secured Obligations will be recorded
(and neither the Administrative Agents or the Required Lenders shall request
that any Loan Party grant such a Lien on such real property) with respect to any
real property of the Loan Parties pursuant to this Section 10.09 or under any
other Loan Document unless the Lenders shall have received (i) written notice
thereof at least 30 days prior to such recording and (ii) the other deliverables
required pursuant to the immediately preceding sentence.”; and

(ix) Schedule 9.6 to the Existing Credit Agreement is hereby amended in its
entirety pursuant to the Schedule set forth in Exhibit A hereto.

B. Joinder of New Reseller to Loan Documents.

(i) Resellers Security Agreement. By its execution of this Reaffirmation,
Amendment and Joinder, the undersigned, New Reseller, agrees to agrees to
become, and does hereby become, a Grantor under the Resellers Security Agreement
and agrees to be bound by such Agreement as if originally a party thereto. In
addition, to secure the prompt and complete payment, observance and performance
of the Secured Obligations (as defined in the Resellers Security Agreement), New
Reseller hereby grants to the Collateral Agent, for the benefit of itself, the
Administrative Agents and the Holders of the Secured Obligations, a security
interest in all of its right, title and interest in and to the “Collateral” (as
such term is defined in the Resellers Security Agreement), whether now owned or
existing or hereafter arising or acquired and wheresoever located. By and giving
effect to its execution of this Reaffirmation, Amendment and Joinder, the
undersigned represents and warrants as to itself that all of the representations
and warranties contained in the Resellers Security Agreement are true and
correct in all respects as of the date hereof. New Reseller represents and
warrants that the schedules attached hereto as Exhibit B are true and correct in
all respects as of the date hereof and such schedules set forth all information
required to be scheduled under the Resellers Security Agreement as of the date
hereof. New Reseller shall, to the extent required pursuant to the Resellers
Security Agreement, take all steps necessary to perfect, in favor of the
Collateral Agent, a first-priority security interest in and lien against New
Reseller’s Collateral, including, without limitation, to the extent required
pursuant to the Resellers Security Agreement, taking all steps necessary to
properly perfect the Collateral Agent’s interest in any uncertificated equity or
membership interests. New Reseller hereby authorizes the Collateral Agent to
file one or more financing or continuation statements and amendments thereto,
disclosing the security interest granted to the Collateral Agent under this
Reaffirmation, Amendment, and Joinder, and the Collateral Agent agrees to notify
New Reseller when such a filing has been made. New Reseller hereby authorizes



--------------------------------------------------------------------------------

the Collateral Agent to file financing statements describing the collateral
covered thereby as “all of the debtor’s personal property or assets, whether now
owned or existing or hereafter acquired or arising” or any other wording the
Collateral Agent, in its sole discretion, chooses, notwithstanding that such
wording may be broader in scope than the Collateral described in this
Reaffirmation, Amendment and Joinder.

(ii) Resellers Pledge Agreement.

(a) By its execution of this Reaffirmation, Amendment and Joinder, New Reseller
hereby agrees that (i) the capital stock of the corporations and membership
interests of the limited liability company listed on the schedules attached
hereto as Exhibit C be pledged to the Collateral Agent as additional collateral
pursuant to Sections 1.1 and 1.2 of the Resellers Pledge Agreement, (ii) such
property shall be considered Pledged Stock and Pledged Membership Interests
under the Resellers Pledge Agreement and be a part of the Pledged Collateral
pursuant to Sections 1.1 and 1.2 of the Resellers Pledge Agreement, and
(iii) each such corporation and limited liability company listed on Exhibit C
hereto shall be considered a Pledged Subsidiary for purposes of the Resellers
Pledge Agreement.

(b) By its execution of this Reaffirmation, Amendment and Joinder, New Reseller
agrees to agrees to become, and does hereby become, a Pledgor under the
Resellers Pledge Agreement and agrees to be bound by such Resellers Pledge
Agreement as if originally a party thereto and that the representations and
warranties contained in Section 5 of the Resellers Pledge Agreement are true and
correct in all respects as of the date hereof, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty was true and correct on and as of
such earlier date, in each case after taking into account the pledge of the
additional Pledged Stock and Pledged Membership Interests relating hereto.

 

  2. Amendments to Reaffirmed Loan Documents. After giving effect to Section
1(B) above, (i) the Schedules to the Resellers Security Agreement are hereby
amended in their entirety pursuant to each corresponding Schedule set forth in
Exhibit B hereto, (ii) the Schedules to the Resellers Pledge Agreement are
hereby amended in their entirety pursuant to each corresponding Schedule set
forth in Exhibit C hereto, and (iii) the Schedules to the Parent Guarantor
Pledge Agreement are hereby amended in their entirety pursuant to each
corresponding Schedule set forth in Exhibit D hereto.

 

  3.

Reaffirmation of Reaffirmed Loan Documents. Without in any way establishing a
course of dealing by the Agents or any Lender, the Reaffirming Parties reaffirm
the terms and conditions of the Reaffirmed Loan Documents to which they are a
party and acknowledge and agree that the Reaffirmed Loan Documents remain in
full force and effect and are hereby reaffirmed, ratified and confirmed. Without
limiting the foregoing, each Reaffirming Party hereby (i) reaffirms its
indebtedness, liabilities and obligations under the Reaffirmed Loan Documents to
which it is a party and (ii) reaffirms all Liens on the Collateral which have
been granted by it or its predecessors in favor of the Agents (for themselves
and the other Holders of Secured Obligations) pursuant to any of the Reaffirmed
Loan Documents to which it is a party. Each Reaffirming Party represents and
warrants that each representation and warranty made by such Reaffirming Party in
each Reaffirmed Loan Document to which it is a party is true and correct on and
as of the date hereof in all material respects (except to the extent such
representation and warranty



--------------------------------------------------------------------------------

  expressly relates to an earlier date, in which case such representation and
warranty was true and correct in all material respects as of such earlier date).

 

  4. Conditions of Effectiveness. The effectiveness of this Reaffirmation,
Amendment and Joinder is subject to the following conditions precedent:

(a) the Agents shall have received counterparts of this Reaffirmation, Amendment
and Joinder duly executed by the Resellers, the Parent Guarantor, the Subsidiary
Guarantors and the Lenders required to execute and deliver this Reaffirmation,
Amendment and Joinder in order to give effect hereto;

(b) the Datalink Acquisition shall have been consummated;

(c) the Agents shall have received such Secretary Certificates and Resolutions
as are customary for transactions of this type; and

(d) the Agents shall have received a certificate, dated as of the date hereof,
and signed by a Financial Officer, (i) certifying that as of the date hereof,
after giving effect to the transactions to be consummated on the date hereof and
the payment and accrual of all fees, costs and expenses in connection therewith,
the Parent Guarantor and its Subsidiaries, on a consolidated basis, are and will
be Solvent and (ii) demonstrating that the Parent Guarantor and its Subsidiaries
are in compliance with the financial covenants contained in Section 11.10 of the
Credit Agreement immediately after giving effect to the Datalink Acquisition
(determined on a Pro Forma Basis recomputed as of the last day of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are available, as if the Datalink Acquisition (and any related
incurrence or repayment of Indebtedness) had occurred on the first day of each
relevant period for testing such compliance).

 

  5. Effect on the Credit Agreement.

(a) Upon the effectiveness of this Reaffirmation, Amendment and Joinder, on and
after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement, as amended and modified hereby.

(b) Except as expressly set forth herein, (i) the execution, delivery and
effectiveness of this Reaffirmation, Amendment and Joinder shall neither operate
as a waiver of any rights, power or remedy of the Agents or the Lenders under
the Credit Agreement or any other documents executed in connection with the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement nor any other document executed in connection therewith and (ii) the
Credit Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith and are hereby ratified and confirmed.

(c) Upon the effectiveness of this Reaffirmation, Amendment and Joinder, the
Obligations existing and outstanding as of January 5, 2017 at 5:00 p.m. Mountain
time equal $214,804,374.46.

 

  6. Governing Law. This Reaffirmation, Amendment and Joinder shall be construed
in accordance with and governed by the law of the State of New York.



--------------------------------------------------------------------------------

  7. Headings. Section headings in this Reaffirmation, Amendment and Joinder are
included herein for convenience of reference only and shall not constitute part
of this Reaffirmation, Amendment and Joinder.

 

  8. Counterparts. This Reaffirmation, Amendment and Joinder may be executed in
any number of counterparts and by one or more of the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same agreement. This Reaffirmation,
Amendment and Joinder shall become effective upon the execution of a counterpart
hereof by each of the parties hereto. Delivery of an executed counterpart of a
signature page of this Reaffirmation, Amendment and Joinder by telecopy,
e-mailed .pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Reaffirmation, Amendment and Joinder.

 

  9. Existing Datalink Credit Agreement. Each of CPC and New Reseller hereby
agree that upon the effectiveness of this Reaffirmation, Amendment and Joinder
(including, without limitation, the amendments set forth in Section 1 hereof),
(a) the separate covenants and agreements of New Reseller and CPC contained in
the Existing Datalink Credit Agreement are terminated and (b) the Existing
Datalink Credit Agreement and the other Loan Documents (as defined in Existing
Datalink Credit Agreement) shall be automatically terminated, null and void and
of no further force and effect and that the New Reseller and its respective
subsidiaries and affiliates shall be irrevocably released from any and all
obligations in connection therewith, excluding, in each case, those obligations
that are specified in the Existing Datalink Credit Agreement and the other Loan
Documents (as defined in Existing Datalink Credit Agreement) as surviving that
respective agreement’s termination.

 

  10. Consent to Amendment of Intercreditor Agreement. By its signature below,
each Lender party hereto hereby consents to the amendment of the JPMorgan Bank
Intercreditor Agreement adding New Reseller as a Floorplan Facility Borrower.

Remainder of page intentionally left blank.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Reaffirmation, Amendment and Joinder has been duly
executed and delivered on the date first above written.

 

CALENCE, LLC, as a Reseller

By:   /s/ Lynn Willden

Name: Lynn Willden

Title: Treasurer

INSIGHT DIRECT USA, INC., as a Reseller

By:   /s/ Lynn Willden

Name: Lynn Willden

Title: Treasurer

INSIGHT PUBLIC SECTOR, INC., as a Reseller

By:   /s/ Lynn Willden

Name: Lynn Willden

Title: Treasurer

DATALINK CORPORATION, as a Reseller

By:   /s/ Lynn Willden

Name: Lynn Willden

Title: Treasurer

INSIGHT ENTERPRISES, INC., as Parent Guarantor

By:   /s/ Lynn Willden

Name: Lynn Willden

Title: Treasurer

INSIGHT CANADA HOLDINGS, INC., as Subsidiary Guarantor

By:   /s/ Lynn Willden

Name: Lynn Willden

Title: Treasurer

Signatures continue on next page.

Signature Page to Reaffirmation, Amendment and Joinder



--------------------------------------------------------------------------------

INSIGHT NORTH AMERICA, INC., as Subsidiary Guarantor

By:   /s/ Lynn Willden

Name: Lynn Willden

Title: Treasurer

INSIGHT DIRECT WORLDWIDE, INC., as Subsidiary Guarantor

By:   /s/ Lynn Willden

Name: Lynn Willden

Title: Treasurer

INSIGHT RECEIVABLES HOLDING, LLC, as Subsidiary Guarantor

By:   /s/ Lynn Willden

Name: Lynn Willden

Title: Treasurer

INSIGHT TECHNOLOGY SOLUTIONS, INC., as Subsidiary Guarantor

By:   /s/ Lynn Willden

Name: Lynn Willden

Title: Treasurer

Signatures continue on next page.

Signature Page to Reaffirmation, Amendment and Joinder



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

CASTLE PINES CAPITAL LLC,

as Administrative Agent and a Lender under the Credit Agreement and

In its capacity under the Datalink Credit Agreement

 

WELLS FARGO CAPITAL FINANCE, LLC

as Administrative Agent and Collateral Agent

By:   /s/ John Hanley

Name: John Hanley

Title: Senior Vice President

Signatures continue on next page.

Signature Page to Reaffirmation, Amendment and Joinder



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender,

By:   /s/ Kenneth J. Tebelman

Name: Kenneth J. Tebelman

Title: Vice President

Signatures continue on next page.

Signature Page to Reaffirmation, Amendment and Joinder



--------------------------------------------------------------------------------

ZB, N.A. dba NATIONAL BANK OF ARIZONA,

as a Lender,

By:   /s/ Sabina Aaronson

Name: Sabina Aaronson

Title: Vice President

Signatures continue on next page.

Signature Page to Reaffirmation, Amendment and Joinder



--------------------------------------------------------------------------------

BANK OF THE WEST,

as a Lender,

By:   /s/ Kevin Gillette

Name: Kevin Gillette

Title: CBG Market Manager, Director

Signatures continue on next page.

Signature Page to Reaffirmation, Amendment and Joinder



--------------------------------------------------------------------------------

BOKF, NA d/b/a BANK OF ARIZONA,

as a Lender,

By:   /s/ James Wessel

Name: James Wessel

Title: Senior Vice President

Signatures continue on next page.

Signature Page to Reaffirmation, Amendment and Joinder



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender,

By:   /s/ Liz V. Gonzalez

Name: Liz V. Gonzalez

Title: Assistant Vice President

Signature Page to Reaffirmation, Amendment and Joinder



--------------------------------------------------------------------------------

ANNEX I

Reaffirmed Loan Documents

 

  1. Resellers Security Agreement.

 

  2. Resellers Pledge Agreement.

 

  3. Parent Guaranty.

 

  4. Parent Security Agreement.

 

  5. Parent Pledge Agreement.

 

  6. Subsidiary Guaranty.

 

  7. Subsidiary Security Agreement.

 

  8. Subsidiary Pledge Agreement.



--------------------------------------------------------------------------------

EXHIBIT A

Amended Schedule to Credit Agreement

SCHEDULE 9.6

Litigation

None.



--------------------------------------------------------------------------------

EXHIBIT B

Amended Schedules to Resellers Security Agreement

SCHEDULE 1

TO

AMENDED AND RESTATED SECURITY AGREEMENT

Grantor Organizational Information

 

Grantor

  

Jurisdiction of

Organization

  

Organizational
Identification

Number

  

Principal Place of Business

  

Chief Executive Office

Calence, LLC*    Delaware    4000415   

6820 South Harl Avenue

Tempe, Arizona 85283

  

6820 South Harl Avenue

Tempe, Arizona 85283

Insight Direct USA, Inc.*    Illinois    5777-386-3   

6820 South Harl Avenue

Tempe, Arizona 85283

  

6820 South Harl Avenue

Tempe, Arizona 85283

Insight Public Sector, Inc.*    Illinois    5777-387-1   

6820 South Harl Avenue

Tempe, AZ 85283

  

6820 South Harl Avenue

Tempe, AZ 85283

Datalink Corporation**    Minnesota    1D-20   

10050 Crosstown Circle, Suite 500

Eden Prairie, MN 55344

  

10050 Crosstown Circle, Suite 500

Eden Prairie, MN 55344

 

* Books and records relating to Accounts and/or any originals of chattel paper
evidencing Accounts are held at the following locations:

1. 6820 South Harl Avenue, Tempe, Arizona 85283

2. 910 West Carver Road, Tempe, Arizona 85284

 

** Books and records relating to Accounts and/or any originals of chattel paper
evidencing Accounts are held at the following location:

1. 10050 Crosstown Circle, Suite 500, Eden Prairie, Minnesota 55344



--------------------------------------------------------------------------------

SCHEDULE 1-A

TO

AMENDED AND RESTATED SECURITY AGREEMENT

Pledged Debt:

None.



--------------------------------------------------------------------------------

SCHEDULE 2

TO

AMENDED AND RESTATED SECURITY AGREEMENT

 

Legal Name of Grantor

  

Locations of Inventory and/or Equipment

Calence, LLC

  

6820 South Harl Avenue

Tempe, Arizona 85283

Insight Direct USA, Inc.

  

6820 South Harl Avenue

Tempe, Arizona 85283

  

 

444 Scott Drive

Bloomingdale, Illinois 60108

  

 

1560 Hunter Road

Hanover Park, Illinois 60133

  

 

1600 Hunter Road

Hanover Park, Illinois 60133

  

 

910 W. Carver Road, Suite 110

Tempe, Arizona 85283

  

 

2250 Pinehurst Blvd, Suite 200

Addison, IL 60101

  

 

9 Galen St. Ste. 300

Watertown, MA 02472

Insight Public Sector, Inc.

  

2701 N. Rocky Point Drive, Suite 300

Tampa, Florida 33607

Datalink Corporation

  

10050 Crosstown Circle, Suite 500

Eden Prairie, MN 55344

  

 

4000 CentreGreen Way, Suite 100

Cary, NC 27513



--------------------------------------------------------------------------------

SCHEDULE 2-B

TO

AMENDED AND RESTATED SECURITY AGREEMENT

 

Name

  

Filing Location

Calence, LLC

  

Delaware Secretary of State

Insight Direct USA, Inc.

  

Illinois Secretary of State

Insight Public Sector, Inc.

  

Illinois Secretary of State

Datalink Corporation

  

Minnesota Secretary of State



--------------------------------------------------------------------------------

SCHEDULE 3

TO

AMENDED AND RESTATED SECURITY AGREEMENT

Intellectual Property

I. Trademarks

 

Mark

  

Country

  

App. No./

App. Date

  

Reg. No./
Reg. Date

  

Current Owner

  

Status

CALENCE    India   

898875

20-JAN-2000

  

 

   Calence, LLC    REGISTERED INSIGHT NETWORKING    Louisiana   

 

  

605684

18-MAR-2009

   Calence, LLC    Registered (LA) INSIGHT NETWORKING    Nevada   

 

  

10121195

18-MAR-2009

   Calence, LLC    Registered (NE) INSIGHT NETWORKING    Ohio   

 

  

1839849

03-MAR-2009

   Calence, LLC    Registered (OH) INSIGHT NETWORKING    Wyoming   

 

  

2009-00567561

25-MAR-2009

   Calence, LLC    Registered (WY) INSIGHT NETWORKING    Wyoming   

 

  

2009-000567561

25-MAR-2009

   Calence, LLC    Registered (WY) INSIGHT:LICENSEADVISOR    Australia   

1182718

20-JUN-2007

  

1182718

20-JUN-2007

   Insight Direct USA, Inc.    REGISTERED SOFTWARE SPECTRUM    Australia   

732418

15-APR-1997

  

732418

15-APR-1997

   Insight Direct USA, Inc.    REGISTERED INSIGHTCLOUD    Australia   

1563290

18-JUN-2013

  

1563290

18-JUN-2013

   Insight Direct USA, Inc.    REGISTERED INSIGHTCLOUD    China   

11193121

11-JUL-2012

  

11193121

14-JAN-2014

   Insight Direct USA, Inc.    REGISTERED

INSIGHT

LOGO [g278320g0131114441162.jpg]

   China   

6056506

18-MAY-2007

  

6056506

07-MAR-2010

   Insight Direct USA, Inc.    REGISTERED

ying shi

LOGO [g278320g0131114441224.jpg]

   China   

6056505

18-MAY-2007

  

6056505

07-MAR-2010

   Insight Direct USA, Inc.    REGISTERED

INSIGHT

LOGO [g278320g0131114441287.jpg]

   China   

6052043

16-MAY-2007

  

6052043

07-MAR-2010

   Insight Direct USA, Inc.    REGISTERED



--------------------------------------------------------------------------------

Mark

  

Country

  

App. No./

App. Date

  

Reg. No./
Reg. Date

  

Current Owner

  

Status

ying shi

LOGO [g278320g0131114441349.jpg]

   China   

6052044

16-MAY-2007

  

6052044

07-MAR-2010

   Insight Direct USA, Inc.    REGISTERED INSIGHT:ADVISOR    China   

5922405

17-FEB-2007

  

5922405

28-JUL-2010

   Insight Direct USA, Inc.    REGISTERED

ying shi

LOGO [g278320g0131114441396.jpg]

   China   

5677007

23-OCT-2006

  

5677007

07-FEB-2010

   Insight Direct USA, Inc.    REGISTERED

ying shi

LOGO [g278320g0131114441443.jpg]

   China   

5677008

23-OCT-2006

  

5677008

07-JAN-2010

   Insight Direct USA, Inc.    REGISTERED

ying shi

LOGO [g278320g0131114441490.jpg]

   China   

5677009

23-OCT-2006

  

5677009

07-JAN-2010

   Insight Direct USA, Inc.    REGISTERED

ying shi

LOGO [g278320g0131114441536.jpg]

   China   

5677010

23-OCT-2006

  

5677010

07-FEB-2010

   Insight Direct USA, Inc.    REGISTERED

ying shi

LOGO [g278320g0131114441583.jpg]

   China   

5676950

23-OCT-2006

  

5676950

21-FEB-2010

   Insight Direct USA, Inc.    REGISTERED

ying shi

LOGO [g278320g0131114441646.jpg]

   China   

5676949

23-OCT-2006

  

5676949

14-MAR-2010

   Insight Direct USA, Inc.    REGISTERED

INSIGHT

LOGO [g278320g0131114441692.jpg]

   China   

5641014

30-SEP-2006

  

5641014

21-DEC-2009

   Insight Direct USA, Inc.    REGISTERED

INSIGHT

LOGO [g278320g0131114441739.jpg]

   China   

5641010

30-SEP-2006

  

5641010

07-FEB-2010

   Insight Direct USA, Inc.    REGISTERED

INSIGHT

LOGO [g278320g0131114441802.jpg]

   China   

5641013

30-SEP-2006

  

5641013

28-DEC-2009

   Insight Direct USA, Inc.    REGISTERED

INSIGHT

LOGO [g278320g0131114441864.jpg]

   China   

5641011

30-SEP-2006

  

5641011

28-DEC-2010

   Insight Direct USA, Inc.    REGISTERED



--------------------------------------------------------------------------------

Mark

  

Country

  

App. No./

App. Date

  

Reg. No./
Reg. Date

  

Current Owner

  

Status

Insight

LOGO [g278320g0131114441911.jpg]

   Denmark   

VA 003503 1998

19-AUG-1998

  

VR 001638 2004

24-MAY-2004

   Insight Direct USA, Inc.    REGISTERED INSIGHT GLOBAL FINANCE   
Massachusetts   

 

  

64567

01-JUL-2004

   Insight Direct USA, Inc.    Renewed (Registered) (MA) INSIGHT DIRECT   
Massachusetts   

 

  

63802

09-JAN-2004

   Insight Direct USA, Inc.    Renewed (Registered) (MA) INSIGHT    Nevada   

 

  

E0652562007-5

18-SEP-2007

   Insight Direct USA, Inc.    Renewed (Registered) (NV) INSIGHT    New Zealand
  

839429 (00839429)

30-MAR-2011

  

839429

02-OCT-2012

   Insight Direct USA, Inc.    REGISTERED INSIGHT:ADVISOR    New Zealand   

770779

21-JUN-2007

  

770779

12-MAR-2009

   Insight Direct USA, Inc.    REGISTERED INSIGHT GLOBAL FINANCE    Ohio   

 

  

1353113

21-NOV-2002

   Insight Direct USA, Inc.    Renewed (Registered) (OH)

INSIGHT GLOBAL FINANCE

LOGO [g278320g0131114441973.jpg]

   South Dakota   

 

   26-NOV-2002    Insight Direct USA, Inc.    Renewed (Registered) (SD) INSIGHT
GLOBAL FINANCE    State   

 

  

282535

27-NOV-2002

   Insight Direct USA, Inc.    Renewed (Registered) (AZ)

INSIGHT and Design

Thomson CompuMark

Trademark: INSIGHT iiii

LOGO [g278320g0131114442020.jpg]

   Canada   

1787707

20-JUN-2016

  

 

   Insight Direct USA, Inc.    Formalized (Pending)

Insight

LOGO [g278320g0131114442067.jpg]

   Switzerland   

62262/2010

27-APR-2011

  

617785

10-AUG-2011

   Insight Direct USA, Inc.    REGISTERED HARMONY    USPTO   

86184116

04-FEB-2014

  

 

   Insight Direct USA, Inc.   

Pending

Intent to Use

INSIGHT

LOGO [g278320g0131114442160.jpg]

   USPTO   

86855796

21-DEC-2015

  

5021451

16-AUG-2016

   Insight Direct USA, Inc.    Registered

Design Only

LOGO [g278320g0131114442223.jpg]

   USPTO   

86757388

15-SEP-2015

  

5001816

19-JUL-2016

   Insight Direct USA, Inc.    Registered TRICENTRIC    USPTO   

86308168

12-JUN-2014

  

4707106

24-MAR-2015

   Insight Direct USA, Inc.    Registered



--------------------------------------------------------------------------------

Mark

  

Country

  

App. No./

App. Date

  

Reg. No./
Reg. Date

  

Current Owner

  

Status

INSIGHTCLOUD    USPTO   

85175925

12-NOV-2010

  

4396558

03-SEP-2013

   Insight Direct USA, Inc.    Registered INSIGHT    USPTO   

77201689

08-JUN-2007

  

3690982

06-OCT-2009

   Insight Direct USA, Inc.    Registered INSIGHT    USPTO   

77201950

08-JUN-2007

  

4508474

08-APR-2014

   Insight Direct USA, Inc.    Registered INSIGHT    USPTO   

77201946

08-JUN-2007

  

3474837

29-JUL-2008

   Insight Direct USA, Inc.    Registered INSIGHT    USPTO   

77201949

08-JUN-2007

  

3659763

28-JUL-2009

   Insight Direct USA, Inc.    Registered INSIGHT:LICENSEADVISOR    USPTO   

77069247

21-DEC-2006

  

3709078

10-NOV-2009

   Insight Direct USA, Inc.    Registered PLUS HARDWARE    USPTO   

78401210

13-APR-2004

  

3040250

10-JAN-2006

   Insight Direct USA, Inc.    Registered

INSIGHT

LOGO [g278320g0131114442285.jpg]

   USPTO   

74608621

08-DEC-1994

  

1940956

12-DEC-1995

   Insight Direct USA, Inc.    Renewed (Registered) INSIGHT GLOBAL FINANCE   
Utah   

 

  

6283516

28-JUL-2006

   Insight Direct USA, Inc.    Registered (UT) INSIGHT GLOBAL FINANCE   
Wisconsin   

 

   05-NOV-2003    Insight Direct USA, Inc.    Renewed (Registered) (WI) INSIGHT
GLOBAL FINANCE    Wyoming   

 

  

2002-000441908

28-NOV-2002

   Insight Direct USA, Inc.    Registered (WY) INSIGHT    Australia   

1417104

30-MAR-2011

  

1417104

30-MAR-2011

   Insight Direct USA, Inc.    REGISTERED INSIGHT:ADVISOR    Australia   

1167381

22-MAR-2007

  

1167381

22-MAR-2007

   Insight Direct USA, Inc.    REGISTERED

Insight Logo

LOGO [g278320g0131114442348.jpg]

   Canada   

1770542

03-MAR-2016

  

 

   Insight Direct USA, Inc.    Formalized (Pending) INSIGHTCLOUD    Canada   

1504886

22-NOV-2010

  

TMA878843

28-MAY-2014

   Insight Direct USA, Inc.    Registered INSIGHT    Canada   

1370595

05-NOV-2007

  

TMA780769

26-OCT-2010

   Insight Direct USA, Inc.    Registered INSIGHT:LICENSEADVISOR    Canada   

1331045

11-JAN-2007

  

TMA771853

13-JUL-2010

   Insight Direct USA, Inc.    Registered INSIGHT.CA    Canada   

1061246

31-MAY-2000

  

TMA564400

08-JUL-2002

   Insight Direct USA, Inc.    Registered



--------------------------------------------------------------------------------

Mark

  

Country

  

App. No./

App. Date

  

Reg. No./
Reg. Date

  

Current Owner

  

Status

INSIGHT·COM 800-INSIGHT DESIGN

LOGO [g278320g0131114442410.jpg]

   Canada   

893050

05-OCT-1998

  

TMA704025

08-JAN-2008

   Insight Direct USA, Inc.    Registered

INSIGHT

LOGO [g278320g0131114442457.jpg]

   EU trade marks   

15028781

21-JAN-2016

  

15028781

30-MAY-2016

   Insight Direct USA, Inc.    REGISTERED

Design Only

LOGO [g278320g0131114442504.jpg]

   EU trade marks   

14653612

06-OCT-2015

  

14653612

26-FEB-2016

   Insight Direct USA, Inc.    REGISTERED INSIGHT SOFTWARE LIVE    EU trade
marks   

6992036

16-JUN-2008

  

6992036

07-OCT-2009

   Insight Direct USA, Inc.    REGISTERED

Insight Software LIVE

LOGO [g278320g0131114442550.jpg]

   EU trade marks   

6992002

16-JUN-2008

  

6992002

06-NOV-2009

   Insight Direct USA, Inc.    REGISTERED INSIGHT:ADVISOR    EU trade marks   

6022479

20-JUN-2007

  

6022479

20-MAY-2008

   Insight Direct USA, Inc.    REGISTERED INSIGHT:MOBILEADVISOR    EU trade
marks   

5702485

20-FEB-2007

  

5702485

30-NOV-2007

   Insight Direct USA, Inc.    REGISTERED

INSIGHT:LICENSEADVISOR

LOGO [g278320g0131114442597.jpg]

   EU trade marks   

5702568

20-FEB-2007

  

5702568

30-NOV-2007

   Insight Direct USA, Inc.    REGISTERED

Whatever IT takes

LOGO [g278320g0131114442660.jpg]

   EU trade marks   

3409083

15-OCT-2003

  

3409083

15-JUN-2005

   Insight Direct USA, Inc.    REGISTERED

Insight

LOGO [g278320g0131114442722.jpg]

   EU trade marks   

3309002

12-AUG-2003

  

3309002

29-JUL-2010

   Insight Direct USA, Inc.    REGISTERED INSIGHT ECREDIT    EU trade marks   

1168525

11-MAY-1999

  

1168525

15-MAR-2001

   Insight Direct USA, Inc.    REGISTERED

INSIGHT

LOGO [g278320g0131114442769.jpg]

   EU trade marks   

1113844

17-MAR-1999

  

1113844

09-AUG-2001

   Insight Direct USA, Inc.    REGISTERED SOFTWARE SPECTRUM    EU trade marks   

515205

11-APR-1997

  

515205

14-JUN-2000

   Insight Direct USA, Inc.    REGISTERED INSIGHT    Hong Kong   

301961875

30-JUN-2011

  

301961875

30-JUN-2011

   Insight Direct USA, Inc.    REGISTERED



--------------------------------------------------------------------------------

Mark

  

Country

  

App. No./

App. Date

  

Reg. No./
Reg. Date

  

Current Owner

  

Status

INSIGHTCLOUD    Hong Kong   

301829304

09-FEB-2011

  

301829304

09-FEB-2011

   Insight Direct USA, Inc.    REGISTERED SOFTWARE SPECTRUM    Hong Kong   

 

  

1999B04659

15-OCT-1996

   Insight Direct USA, Inc.    REGISTERED INSIGHTCLOUD    International Register
  

 

  

1088188

04-FEB-2011

   Insight Direct USA, Inc.    REGISTERED Design Only    International Register
   86757388   

 

   Insight Direct USA, Inc.    UNPUBLISHED APPLICATION (PENDING) INSIGHTCLOUD   
New Zealand   

837158

14-FEB-2011

  

837158

04-JAN-2013

   Insight Direct USA, Inc.    REGISTERED INSIGHT:MOBILEADVISOR    New Zealand
  

765539

22-MAR-2007

  

765539

14-MAY-2009

   Insight Direct USA, Inc.    REGISTERED INSIGHT:LICENSEADVISOR    New Zealand
  

765540

22-MAR-2007

  

765540

14-MAY-2009

   Insight Direct USA, Inc.    REGISTERED SOFTWARE SPECTRUM    New Zealand   

275278

10-APR-1997

  

275278

11-FEB-1998

   Insight Direct USA, Inc.    REGISTERED insight    Singapore   

T0803102C

11-MAR-2008

  

 

   Insight Direct USA, Inc.    REGISTERED insight : advisor    Singapore   

T0706084D

22-MAR-2007

  

 

   Insight Direct USA, Inc.    REGISTERED insight: licenseadvisor    Singapore
  

T0706085B

22-MAR-2007

  

 

   Insight Direct USA, Inc.    REGISTERED insight : mobileadvisor    Singapore
  

T0706086J

22-MAR-2007

  

 

   Insight Direct USA, Inc.    REGISTERED DATALINK    USA   

85/136,907

23-SEP-2010

  

4,011,401

16-AUG-2011

   Datalink Corproation   

REGISTERED

Section 2(F)

DATALINK    USA   

76/523,551

30-MAY-2003

  

2,902,860

16-NOV-2004

   Datalink Corproation    REGISTERED DATALINK    USA   

76/009,750

27-MAR-2000

  

2,459,543

12-JUN-2001

   Datalink Corproation   

REGISTERED

Section 2(F)

DATALINK and Design    USA   

76/521,218

30-MAY-2003

  

2,902,843

16-NOV-2004

   Datalink Corproation    REGISTERED DATALINK and Design    USA   

76/142,373

6-OCT-2010

  

2,573,148

28-MAY-2002

   Datalink Corproation    REGISTERED DATALINK ONECALL    USA   

85/025,334

28-APR-2010

  

3,890,069

14-DEC-2010

   Datalink Corporation    REGISTERED SOLUTIONSCAPE    USA   

85/225,822

25-JAN-2011

  

4,043,425

18-OCT-2011

   Datalink Corporation    REGISTERED STORAGESCAPE    USA   

85/136,848

23-SEP-2010

  

4,001,483

26-JUL-2011

   Datalink Corproation    REGISTERED



--------------------------------------------------------------------------------

Mark

  

Country

  

App. No./

App. Date

  

Reg. No./
Reg. Date

  

Current Owner

  

Status

V-SCAPE    USA   

85/225,848

25-JAN-2011

  

4,043,426

18-OCT-2011

   Datalink Corproation    REGISTERED DATALINK    Canada   

1202840

6-JAN-2004

  

TMA681442

9-FEB-2007

   Datalink Corproation    REGISTERED DATALINK    Canada   

1060115

24-MAY-2000

  

TMA625291

10-NOV-2004

   Datalink Corproation    REGISTERED

DATALINK and Design

LOGO [g278320g0131114442831.jpg]

   Canada   

1187454

18-AUG-2003

  

TMA680961

1-FEB-2007

   Datalink Corproation    REGISTERED DATALINK    European Community   

1670538

23-MAY-2000

  

1670538

4-OCT-2002

   Datalink Corproation    REGISTERED

II. Patents

 

Patent No.

Publication No.

Application No.

  

Country

  

Issue Date / Pub.
Date / App. Date

  

Title

  

Current Owner

  

Status

2010202645

2010202645

2010202645

   Australia   

09-AUG-2012

15-JUL-2010

25-JUN-2010

   VERSION COMPLIANCE
SYSTEM    Insight Direct USA, Inc.    Issued

555718

555718

555718

   New
Zealand   

09-APR-2009

24-DEC-2008

08-JUN-2007

   VERSION COMPLIANCE
SYSTEM    Insight Direct USA, Inc.    Issued

555717

555717

555717

   New
Zealand   

26-JUN-2009

28-FEB-2009

08-JUN-2007

   TIME BOUND ENTITLEMENT
FOR DIGITAL CONTENT
DISTRIBUTION FRAMEWORK    Insight Direct USA, Inc.    Issued

551117

551117

551117

   New
Zealand   

24-DEC-2010

27-AUG-2010

01-SEP-2005

   SOFTWARE DISTRIBUTION
FRAMEWORK    Insight Direct USA, Inc.    Issued

2007202636

2007202636

2007202636

   Australia   

21-JUN-2010

03-JAN-2008

08-JUN-2007

   TIME BOUND ENTITLEMENT
FOR DIGITAL CONTENT
DISTRIBUTION FRAMEWORK    Insight Direct USA, Inc.    Issued

8,412,678

US-2011-0191296-A1

12/833,899

   USA   

04-APR-2013

04-AUG-2011

16-SEP-2010

   SYSTES AND METHODS FOR
PROVIDING BUSINESS
CONTINUITY
SERVICES    Datalink Corporation    Issued

III. COPYRIGHTS

None



--------------------------------------------------------------------------------

EXHIBIT C

Schedule 1 to Amended and Restated Pledge Agreement – Pledged Subsidiaries

Pledged Stock

 

Name of Pledgor

  

Name of Pledged Subsidiary

   Number of Shares
held by Pledgor
being Pledged      Percentage of
Shares held
by Pledgor
being
Pledged    

Certificate
Number

Insight Direct USA, Inc.

  

BlueMetal Architects, Inc.

     100         100 %    N/A

Datalink Corporation

  

MV Sub, Inc.

     100         100 %    2

Datalink Corporation

  

STI Acquisition Corp.

     100         100 %    2

Pledged Membership Interests

 

Name of Pledgor

  

Name of Pledged Subsidiary

   Percentage
of Pledgor’s
Membership
Interests
being
Pledged  

Calence, LLC

  

Calence Physical Security Solutions, LLC

     100 % 

Insight Direct USA, Inc.

  

Calence, LLC

     100 % 

Insight Direct USA, Inc.

  

Insight Consulting Services, LLC

     100 % 

Insight Direct USA, Inc.

  

Insight Receivables Holding, LLC

     100 % 

Insight Direct USA, Inc.

  

Insight Stadium Services, LLC

     100 % 

Insight Public Sector, Inc.

  

Insight Receivables Holding, LLC

     100 % 

Datalink Corporation

  

Datalink Holding LLC

     100 % 

Pledged Partnership Interests

None.



--------------------------------------------------------------------------------

EXHIBIT D

Amended Schedules to Parent Guarantor Pledge Agreement

SCHEDULE I

PLEDGED SUBSIDIARIES

Pledged Stock

 

Name of Pledgor

  

Name of Pledged Subsidiary

   Number of Shares
being Pledged      Percentage of
Shares held
by Pledgor
being
Pledged    

Certificate
Number

Insight Enterprises, Inc.

  

Insight Direct Worldwide, Inc.

     10,000         100 %    1

Insight Enterprises, Inc.

  

Insight Technology Solutions, Inc.

     100         100 %    2

Insight Enterprises, Inc.

  

Datalink Corporation

     1,000         100 %    N/A

Pledged Membership Interests

 

Name of Pledgor

  

Name of Pledged Subsidiary

   Percentage
of Pledgor’s
Membership
Interests
being
Pledged  

Insight Enterprises, Inc.

  

Insight Receivables Holding, LLC

     100 % 

Pledged Partnership Interests

None.